SUPPLEMENTAL MEMORANDUM
The memorandum of law which plaintiff has filed in response to the court's memorandum of April 18 confirms the conclusion that the Superior Court is without jurisdiction in this action.
Counsel cited O'Leary v. Waterbury Title Co., 117 Conn. 39,46. The quoted portion of the opinion, plus the two sentences immediately preceding it, are directly in point. Also refer to the paragraph following, which quotes Sears v. Terry,26 Conn. 273, 280.
The defendant has never filed an appearance either pro se or by counsel. That he has responded to two citations for examination as a judgment debtor and been examined thereon does not constitute waiver.
   This case is stricken from the docket for want of jurisdiction. It will not be printed in the list of cases over five years old which were stricken by the court May 5.